Citation Nr: 0004781	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  94-25 651	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychosis.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1951 to June 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that the veteran had not submitted 
new and material evidence to reopen his claim for service 
connection for  a psychosis.  The issue of whether there was 
clear and unmistakable error in Board decisions in September 
1956 and January 1991 concerning the issue of service 
connection for the psychiatric disorder will be the subject 
of a separate decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  In September 1956 and again in January 1991, the Board 
denied the veteran's claim for entitlement to service 
connection for a psychosis, based on a finding that the 
veteran's psychosis pre-existed service and was not 
aggravated therein.  

3.  In October 1992, the RO declined to reopen the claim for 
service connection for a psychosis, finding that new and 
material evidence had not been submitted, as the additional 
evidence submitted still did not show that the veteran's 
psychosis was aggravated or incurred in service; the veteran 
did not appeal that decision and it became final. 

4.  Additional evidence submitted subsequent to the October 
1992 RO decision includes evidence which is more than merely 
cumulative, and is probative of the issue of service 
connection.

5.  The medical evidence shows that the veteran has a 
psychosis which had an onset during service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
October 1992 RO decision to reopen the claim for entitlement 
to service connection for a psychosis.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).

2.  A psychosis was incurred in service.  38 U.S.C.A. § 1110, 
1111, 5107 (West 1991& Supp. 1999); 38 C.F.R. § 3.102, 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In September 1956 and in January 1991, the Board denied the 
veteran's claim for entitlement to service connection for 
psychosis, based on a finding that the veteran's psychosis 
pre-existed service and was not aggravated therein.  By 
rating action dated in October 1992, the RO declined to 
reopen the veteran's claim of service connection for a 
psychosis, finding that new and material evidence had not 
been submitted, as the additional evidence submitted still 
did not show that the veteran's psychosis was incurred in or 
aggravated by service.  That determination is final and is 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105.  The evidence which was of record when 
the RO considered the claim in October 1992 is summarized 
below.  

Service medical records showed that on examination for 
induction in December 1950, the veteran was clinically 
evaluated as psychiatrically "normal".  Shortly after 
entering service in February 1951, he was hospitalized with 
complaints of abdominal pain, vomiting and fever.  During the 
hospital course, he began disturbing other patients with 
inappropriate laughter and bizarre talking.  His 
gastrointestinal symptoms resolved, and he remained 
hospitalized for psychiatric problems.  The diagnosis was 
schizophrenic reaction, simple type chronic, moderate.  In a 
March 1951 letter, Elvin H. Hearst, M.D. reported that he had 
treated the veteran in the summer and fall of 1950, and at 
that time the predominating characteristic was of a psycho-
neurosis.  Based in part on the evidence from Dr. Hearst, in 
May 1951, medical board proceedings found that the veteran's 
psychiatric condition existed prior to active duty.  He was 
recommended for separation, and referred to the Physical 
Evaluation Board, which found that his psychiatric disability 
existed prior to service, and was not permanently aggravated 
by military duty.  He was subsequently separated from service 
due to disability.

A September 1952 VA hospital report indicated that the 
veteran was admitted for psychiatric problems diagnosed as 
schizophrenic reaction, simple type, chronic.  The diagnosing 
physician reported that the veteran had a marked history of 
psychotic behavior patterns from an early age.  

A December 1955 letter from Elvin H. Hearst, M.D., described 
the veteran's psychiatric condition since separation from 
service.  

Received in January 1956, from the veteran, were statements 
from several people who knew him both before and after his 
period of service, and who claimed that he was normal before 
he entered service, and had problems with his nerves since 
his separation from service.  

A VA hospital summary report indicated that the veteran was 
admitted from December 1955 to January 1956.  The diagnosis 
was schizophrenic reaction, chronic undifferentiated type, 
moderate, in partial remission.  It was noted that the 
veteran had mild external stress caused by difficulty 
adjusting to five days of actual military service and 
subsequently to the problems of civilian life.  

By rating decision in July 1951, the RO denied the veteran's 
claim for service connection for a NP (neuropsychiatric) 
condition, finding that the veteran's NP condition, for which 
he was discharged from service, pre-existed his entry into 
service and was not aggravated by his short period of 
service.  In January 1956, the RO again denied the veteran's 
claim for service connection for his NP condition.  In 
September 1956, the Board denied the veteran's claim on 
appeal, finding that the evidence showed that the veteran's 
schizophrenic reaction, was of pre-service origin and not 
aggravated by service.

An October 1959 statement from an associate of the veteran 
indicated that the veteran had no illness prior to entering 
service.

VA records indicated that the veteran was hospitalized from 
March 1960 to May 1961 for psychiatric problems diagnosed as 
a schizophrenic reaction, chronic undifferentiated type, 
moderate.

A January 1962 letter from Robert F. Barbe, M.D., indicated 
that the veteran was diagnosed with paranoid schizophrenia.  
He stated that the onset, as best as he could determine, was 
in 1951, while in military service.  Dr. Barbe noted that the 
veteran must have had the condition prior to induction in an 
non-overt fashion and that the logical conclusion was that 
his condition was aggravated by service.

By February 1962 rating action, the RO again denied service 
connection for psychosis.

A January 1963 VA examination  report indicated that the 
veteran had numerous periods of hospitalization since 
service.  Continued mental problems were noted.  The 
diagnosis included schizophrenic reaction, chronic paranoid, 
manifested by autistic thinking, delusions of grandeur, 
paranoid ideation, and a lack of insight.  A long history of 
previous schizophrenic breaks was noted.

A March 1963 Social Service Survey reported the progression 
of the veteran's ongoing psychiatric condition.

A VA hospitalization summary showed that the veteran was 
admitted for psychiatric problems from January to April 1963.  
The diagnosis included schizophrenic reaction.

On an October 1963 VA examination for pension purposes, 
schizophrenic reaction, simple type, chronic was diagnosed.  
The veteran was noted to have a marked predisposition.  The 
examiner noted that the veteran had neuropathic traits in 
childhood and that it was possible that his psychosis was 
present in the fall of 1950 before service.  

A June 1965 VA examination report noted a diagnosis of 
schizophrenic reaction, paranoid type, in partial remission.

VA records document periods of hospitalization for 
psychiatric problems from July 1965 to October 1965 and again 
from August 1966 to September 1966.

In September 1978, March 1983, and July 1988 the veteran 
indicated that he wanted to reopen his claim for service 
connection for schizophrenic reaction.  

Received in December 1988 were private medical records from 
Ashvin A. Patel, M.D., showing that the veteran had treatment 
for psychiatric problems from November 1987 to October 1988.  

By rating action in January 1989, the RO denied the veteran's 
claim to reopen.  The veteran appealed, and on his March 1990 
substantive appeal (VA Form 9), he claimed that he was 
misdiagnosed years ago and that because of this diagnosis he 
has not been able to prove his claim.  

In January 1991, the Board denied the veteran's claim for 
service connection for his psychosis, indicating that the 
Board denied the claim back in 1956 and that the evidence 
received subsequently did not show that the veteran did not 
have a psychiatric disorder prior to service or that any 
psychopathology which existed prior to service increased in 
severity therein.

In statements dated in March 1991 and in June and August 
1992, the veteran continued to assert a claim for service 
connection for his psychiatric problems.  He contended that 
his psychiatric problems began during, or were aggravated by, 
his period of service. 

VA outpatient treatment records dated from March 1992 to July 
1992 indicate that the veteran continued treatment at the VA 
mental health clinic.

An October 1992 RO decision found that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for a psychosis.  As noted above, that 
determination is final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105.  In order to reopen 
such a claim, the veteran must present new and material 
evidence with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The additional relevant evidence submitted since the October 
1992 RO decision consists of a letter from a private 
physician, VA treatment records, and a VA examination.  Also, 
in July 1998 the Board requested and received an independent 
medical expert opinion on the issue of service connection for 
a psychosis.  

A June 1993 letter from the veteran's private physician, Paul 
R. Kelly, M.D., indicated that he had first seen the veteran 
in March 1993.  Dr. Kelly stated that, from the veteran's 
explanation and after carefully reviewing the medical 
records, it was very likely that the Army screened the 
veteran very poorly and did not recognize the nature of his 
sensitive emotions.  The physician noted that it seemed to 
him that the Army, in their induction, aggravated a pre-
existing condition or applied enormous stress to a man 
predisposed to have schizophrenia and paranoia. 

In a September 1993 statement, the veteran asserted that his 
schizophrenia was incurred or aggravated during service.  On 
his June 1994 VA Form 9, the veteran contended that his 
psychiatric condition was misdiagnosed. 

In a May 1995 VA Form 646, the veteran's service 
representative argued that the letter from Dr. Kelly 
constituted new and material evidence sufficient to reopen 
the veteran's claim.  The veteran's service representative 
stated that although the veteran's schizophrenia began prior 
service, service connection should still be granted on the 
basis that the condition was aggravated by service. 

Received in February 1996 were VA medical center treatment 
records which show that the veteran continued outpatient 
treatment at the mental health clinic from July 1994 to 
September 1995. 

A March 1996 general VA examination noted the veteran's 
history of psychiatric treatment during service.  Current 
complaints of nervousness were also noted.  The diagnosis 
included chronic paranoid schizophrenia in remission.

An April 1996 VA mental disorders examination noted the 
veteran's history of mental problems.  The diagnosis was 
paranoid schizophrenia, chronic and severe. 

In a December 1997 Informal Hearing Presentation the 
veteran's representative asserted that the veteran did not 
have a psychosis prior to entering service in 1951.

In July 1998, the Board forwarded the veteran's records to an 
independent medical expert  for an opinion relative to the 
following questions:

(1) What was the proper diagnosis(es) of the 
veteran's psychiatric disorder(s) during service 
and does this represent a psychosis, 
psychoneurosis or personality disorder?

(2) Does the record indisputably show that the 
psychiatric disorder(s) diagnosed above existed 
prior to the veteran's entry into service?

(3) If it is concluded that the psychiatric 
disorder(s) existed prior to service, is it at 
least as likely as not that the underlying 
psychopathology increased in severity during 
service and, if so, was the increase in severity 
clearly and unmistakably the result of the natural 
progress of the underlying condition? 

In July 1998 a response was received from a specialist in 
psychiatry at the University of Texas Medical Branch, 
Department of Psychiatry and Behavioral Sciences.  The 
specialist's opinion is set out below:

As you know the veteran served from February to 
June 1951.  He was hospitalized shortly after 
induction, diagnosed as schizophrenic.  Based on 
the records from his initial hospitalization, and 
subsequent mental status exams, the diagnosis of 
chronic schizophrenia seems appropriate, as he 
gave evidence of hallucinations, delusions, and 
disorganized behavior resulting in severe 
impairment.  The duration of the illness certainly 
meets the criteria for schizophrenia.  
Schizophrenia is a psychotic disorder.  Regarding 
your second point, his record does not 
indisputably show that the psychiatric disorder 
existed prior to his entry into service.  A letter 
from Dr. E. H. Hearst, who stated that he saw the 
veteran in 1950, is brief, he describes a 
"psychoneurosis".  Our diagnostic classification 
system has changed a great deal since that time, 
it is difficult to discern what was meant by this 
term.  However, DSM-I (1952), which likely 
reflects Dr. Hearst's view, describes 
psychoneurotic disorders as characterized by 
"anxiety".  In addition, it is stated that 
"patients with psychoneurotic disorder do not 
exhibit gross distortion . . . of external 
reality."  DSM-I, p. 31.  To make an accurate 
diagnosis of his condition, prior to his induction 
into the service, is extremely difficult.  A 
"clinical abstract" apparently typed at the time 
of his hospitalization in 1951, mentioned that the 
patient, prior to induction into the Army, was 
known to be "extremely shy".  It is also 
mentioned that he talked to himself and was seen 
making facial grimaces.  While these may possibly 
be related to schizophrenia, it is difficult to 
say so with certainty.  It may well have been that 
he was in the prodromal stages of an incipient 
schizophrenic break, or that he suffered from a 
schizoid or schizotypal personality disorder.  In 
situations such as this it is difficult, if not 
impossible, to determine whether the illness would 
have manifest itself had he not entered the Army.  
The mean onset for schizophrenia in men is from 
the early to mid-twenties, consistent with the 
present case.  The fact that the induction medical 
exam is normal lends credence to the idea that, at 
the least, he was not floridly psychotic on 
induction into the service.  Given that the 
psychiatric examination result is reported as 
normal with a check mark, it is unclear whether a 
detailed mental status examination was performed.  
To conclude, I feel that the patient is suffering 
from chronic schizophrenia, a psychosis, and that 
the illness became apparent on entry into service. 

A copy of the opinion was furnished to the veteran's 
representative and in an April 1999 response, the 
representative cited portions of the independent medical 
experts opinion, and requested that the benefit of the doubt 
be resolved in the veteran's favor, and that the Board come 
to a favorable resolution for the veteran.

In its February 1994 and April 1996 determinations that new 
and material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
psychosis, the RO applied the standard set forth in Colvin.  
This test required that, in order to reopen a previously 
denied claim, "there must be a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  
Colvin at 174.  The Board notes that in a recent case, the 
United States Court of Appeals for the Federal Circuit 
determined that in imposing the requirement that there be a 
reasonable possibility of a changed outcome, the U.S. Court 
of Appeals for Veterans Claims (Court) in the Colvin case 
impermissibly ignored the definition of material evidence 
adopted by VA.  Thus, that part of the Colvin test was 
overruled.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  
In view of the Hodge decision, the veteran's application to 
reopen the previously denied claim for service connection 
must be analyzed under the definition of new and material 
evidence provided at 38 C.F.R. § 3.156(a), rather than the 
standard set forth in Colvin.  The Hodge decision provides 
for a reopening standard which calls for judgments as to 
whether new evidence (1) bears directly or substantially on 
the specific matter, and (2) is so significant that it must 
be considered to fairly decide the merits of the claim.  
Hodge, supra.  

Subsequent to Hodge, the Court issued two additional 
decisions bearing on the issue of reopening claims for 
veterans' benefits:  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  In these cases, the Court stated that there is now a 
three step test to apply when a veteran seeks to reopen a 
final decision based on new and material evidence.  Elkins at 
218-219; Winters at 206.  Under Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, VA must determine 
whether based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the decisionmakers may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(a) 
has been fulfilled.  

In reviewing the evidence of record, the Board finds that 
additional evidence submitted since the October 1992 RO 
decision is new and material.  Specifically, in the July 1998 
independent medical expert opinion, the medical expert opined 
that the veteran's diagnosis of schizophrenia during service 
seemed appropriate, and that the record did not show that the 
schizophrenia existed prior to service.  The medical expert 
also concluded that the veteran had chronic schizophrenia 
which became apparent on entry into service.  The Board 
therefore finds that this evidence is new, as it has not 
previously been considered by the RO, and is material as it 
is more than merely cumulative in nature, and it is relevant 
to and probative of the issue at hand.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  In short, the Board finds that competent 
medical evidence has been received which confirms that the 
veteran's psychosis (schizophrenia) had an onset during 
service and did not pre-exist service.  Accordingly, the 
claim is reopened and all of the evidence will be considered 
on a de novo basis. 

The Board finds that the additional evidence meets the more 
flexible standard set forth in 38 C.F.R. § 3.156(a) and 
Hodge, and finds that the July 1998 independent medical 
expert opinion is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, as new and material evidence has been presented 
to reopen a claim for entitlement to service connection for a 
psychosis, the claim is reopened.  

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must decide 
whether the veteran will be prejudiced in any way by its 
consideration of the reopened claim when the RO has not 
addressed that underlying issue.  The factors to be 
considered include whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
the underlying claim, an opportunity to submit such evidence 
or argument, and an opportunity to address the issue at a 
hearing.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
veteran has presented his arguments through personal 
statements and through his representative.  Most of these 
arguments were merit-based rather than procedural.  In view 
of the opportunity to present his contentions and evidence on 
the underlying claim, and of the outcome of the decision, the 
Board concludes that the veteran will not be prejudiced by 
its consideration of the underlying claim.

According to Elkins, the Board must now determine whether 
based upon all the evidence of record in support of the 
claim, presuming its credibility, the claim as reopened is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  In order 
for a claim for service connection to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the veteran.  King v. Brown, 5 
Vet. App. 19 (1993).  

Taking into consideration all of the evidence of record, the 
Board finds that the veteran's claim for service connection 
for a psychosis is well grounded.  As to the first 
requirement of Caluza, there is evidence showing a current 
psychosis.  As to the second requirement of Caluza, there is 
evidence showing that the veteran was treated for 
schizophrenic reaction during service.  As to the third 
requirement of Caluza, the Board notes that the independent 
medical expert opinion tends to show a nexus between the 
veteran's current psychosis and service.  Hence, the Board 
finds the veteran's claim for service connection for a 
psychosis to be well-grounded. 

After a determination of well-groundedness has been made, the 
third step in the Elkins case requires that the Board 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.103(a) 
(1998).  The Board finds that the record on appeal has been 
fully developed and that the duty to assist has been 
satisfied by the RO.  

The Board must now determine whether the evidence of record, 
both old and new, supports the veteran's claim for service 
connection for a psychosis.  Under applicable criteria, 
service connection will be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110.  Veterans are presumed to be 
in sound medical condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance.  38 U.S.C.A. § 1111, 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered noted.  38 C.F.R. 
§ 3.304(b).  The presumption of soundness is rebutted where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b).  In determining 
whether the presumption of soundness has been rebutted, the 
VA shall consider all of the evidence of record.  The Court 
recently held that pursuant to 38 C.F.R. § 3.304(b), the 
determination of whether the presumption of soundness has 
been rebutted is not whether the VA sustained a burden of 
producing evidence, but whether the evidence as a whole, 
clearly and unmistakably demonstrates that the injury or 
disease existed prior to service.  Vanerson v. West, 12 Vet. 
App. 254 (1999).

Service medical records show that he was found to be 
psychiatrically "normal" on his induction examination in 
December 1950, and there is no defect, infirmity, or disorder 
noted on the examination report.  While there have been prior 
findings that the veteran's psychosis pre-existed service and 
was not aggravated therein, the Board finds that based on the 
most recent medical evidence of record (the July 1998 
independent medical expert opinion), there is no clear and 
unmistakable evidence sufficient to rebut the presumption of 
soundness.  There is a letter dated in March 1951 in which 
Dr. Hearst reported that he had treated the veteran in the 
summer and fall of 1950, and at that time the predominating 
characteristic was of a psycho-neurosis, however, in the July 
1998 expert medical opinion, it is noted that when Dr. Hearst 
described the veteran as having a "psychoneurosis" in 1950, 
it is likely his view was based on DSM-I, which describes 
psychoneurotic disorders as characterized by "anxiety", and 
that "patients with psychoneurotic disorder do not exhibit 
gross distortion . . . of external reality."  Based on this 
evidence, the Board is unable to conclude that the veteran 
had a psychotic condition prior to his period of service.  
The issue, therefore, is whether a psychosis was incurred in 
service.  38 U.S.C.A. §§ 1110.  

As noted above, in July 1998 an independent medical expert 
opined that the veteran's chronic schizophrenia became 
apparent on entry into service.  The Board finds this opinion 
to be persuasive, as it was rendered on the basis of a 
comprehensive review of the veteran's record.  Based on the 
cumulative evidence of record, the Board finds that the 
evidence now supports the veteran's claim for service 
connection for a psychosis.


ORDER

As new and material evidence has been submitted to reopen the 
claim for entitlement to service connection for a psychosis, 
the claim is reopened.

Entitlement to service connection for a psychosis is granted. 



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

